1 Venture, Suite 150, Irvine, CA 92618 Tel (888) 798-9100 www.shiftpixy.com June 7, 2017 Brian Hough, Staff Attorney United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: ShiftPixy, Inc. Post Qualification Offering Statement Amendment No 3 on Form 1-A/A Filed June 2, 2017 File No. 0001675634 Dear Mr. Hough: ShiftPixy, Inc., has filed on EDGAR its Post Qualification Offering Statement Amendment No. 3 on Form 1-A/A to the above-captioned Offering Statement. In response to your oral comments earlier this week, we have incorporated the requested language into the Underwriting Section of the filing. In addition, to aid potential investors’ review of the Offering Circular, we have moved sections of text within the filing (but have not changed any of the text moved), as follows: 1.
